Exhibit 10.18

FIRST AMENDMENT
TO THE CELLSTAR CORPORATION
RESTRICTED STOCK AWARD AGREEMENT

The Restricted Stock Award Agreement entered into between Cellstar Corporation
(the “Company”) and             (“Employee”) as of                      (the
“Agreement”) is hereby amended, effective as of November 1, 2006, as set forth
below:

1.             Effective as of November 1, 2006, the first paragraph of Section
21 of the Agreement is hereby amended in its entirety to read as follows:

21.           Tax Consequences.  The Participant has reviewed with the
Participant’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement.  The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Except as
otherwise provided herein, with respect to federal, state and local taxes
(including the Participant’s employment tax obligations) that comprise the
Participant’s minimum statutory withholding requirements (the “Required
Withholding”) upon the lapse of restrictions on Awarded Shares (the “Lapse”),
the Participant: (i) may direct the Company to withhold through retention by the
Company of a number of shares of Common Stock having a Fair Market Value equal
to the Required Withholding; (ii) may pay the amount of the Required Withholding
to the Company in cash; (iii) may deliver to the Company or its designated agent
irrevocable instructions from the Participant to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock that
the Participant would otherwise receive upon the Lapse, or to pledge such shares
as collateral for a loan and promptly deliver to the Company the amount of sale
or loan proceeds necessary to pay such Required Withholding; or (iv) the
Required Withholding may be paid or otherwise satisfied by a combination of the
methods described in (i), (ii), and (iii) above; provided, however, if the
Committee determines in its discretion the Participant has material inside
information with respect to the Company, the Participant may cause the Required
Withholding to be paid or otherwise satisfied in accordance with (i) or (ii)
described above (or by a combination of the methods in (i) and (ii) described
above).  The foregoing notwithstanding, the Committee may in its discretion
require that the Required Withholding be paid or otherwise be satisfied in
accordance with one or more of the methods described above; provided, however,
if the Company advises the Committee that the Participant has material inside
information with respect to the Company, the Committee shall require that the
Required Withholding be paid or otherwise satisfied in accordance with (i) or
(ii) described above (or by a combination of the methods described in (i) and
(ii) above).  If such withholding would result in a fractional share of Common
Stock being payable to the Participant, the number of shares of Common Stock
paid to Participant shall be rounded down to the nearest whole share, and the
amount of the Required Withholding that would have been satisfied by the
fractional share shall be paid to the Company in cash by the Participant.  In no
event may the Participant direct that the Company withhold more than the
Required Withholding.  The foregoing notwithstanding, the Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement, and that the Participant shall take
any and all actions deemed necessary by the Committee to pay or to otherwise
satisfy the Required Withholding.  If subsequent to the


--------------------------------------------------------------------------------


withholding, as described above, the Company determines that additional taxes
must be withheld to satisfy the above withholding requirements, to the extent
the Company determines that such additional taxes must be withheld, the Company
or, if applicable, any Subsidiary (for purposes of this Section 21, the term
“Company” shall be deemed to include any applicable Subsidiary), shall have the
right to require the Participant to pay the Company the amount of any such
additional taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award.  Such payments shall be
required to be made when requested by the Company and may be made in cash or, to
the extent permitted by the Committee, through the delivery of shares of Common
Stock owned by the Participant, which shares have an aggregate Fair Market Value
equal to the required additional withholding amount, or any combination thereof.

2.             Except as amended hereby, the Agreement shall continue in full
force and effect in accordance with the provisions thereof.

IN WITNESS WHEREOF, the Company has caused this First Amendment to the CellStar
Corporation Restricted Stock Award Agreement (“Amendment”) to be executed by a
duly authorized Officer of the Company and Employee has executed this Amendment
on                                   , 2006, effective as of November 1, 2006.

 

 

CELLSTAR CORPORATION

 

 

 

 

 

 

 



 

 

By:

 

 

 

 

 

Robert A. Kaiser, Chief Executive Officer

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Elaine Flud Rodriguez, Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant’s Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------